Exhibit Pet DRxCorporation Investor Presentation January 30, 1 SafeHarbor January 30, 2008 Certain matters discussed in this presentation, including statements as to the expected benefits of the combination of the two companies, future productand service offerings and expected synergies, are forward-looking statements. These forward-looking statements are subject to risks and uncertainties that may causeactual results to differ materially, including, but not limited to, the ability to successfully integrate the two companies and achieve expected synergies following the merger, the ability of the Company to successfully acquire, integrate and operate veterinary hospitals and clinics, requirements or changes affecting the businesses in which the Company is engaged, veterinary services trends, including factors affecting supply and demand, dependence on acquisitions for growth, labor and personnel relations, changinginterpretations of generally accepted accounting principles and other risks detailed from time to time in the Company’s SEC reports, including its Form 10-K and 10-Q filings and Form S-4 Registration Statement. These forward-looking statements speak only as of the date hereof. The Company disclaims any intention or obligation to update or revise any forward-looking statements. This presentation includes pro forma financial information reflecting the merger of XLNT Veterinary Care Inc. into a wholly owned subsidiary of Pet DRxCorp. (formerly known as Echo Healthcare Acquisition Corp.).See the Company's Form 8-K filed January 10, 2008 for additional pro forma information. 2 What Is Pet DRx? Provider of primary and specialty veterinary care services to companion animals through a network of fully-owned veterinary hospitals Currently own and operate 26 veterinary hospitals in the state of California, with approximately 800 employees Full range of medical treatments: –Preventative care: •Vaccinations •Examinations •Spaying / neutering •Dental care –Specialized diagnostic/medical services: •X-ray •Ultra-sound •Internal medicine •Surgery •Cardiology •Ophthalmology •Dermatology •Oncology •Neurology January 30, 3 Investment Rationale January 30, 2008 Management experienced in similar consolidation strategies Strong industry fundamentals driving growth; recession resistant Well capitalized pro forma 9/30 balance sheet: $44.8 mm in cash Well established acquisition track record and critical mass Differentiated “Hub and Spoke” business model Significant arbitrage between public and private market values Operates in a large, growing fragmented market 4 Large and Growing Market Source: American Veterinary Medical Association (“AVMA”) U.S.Pet Ownership & Demographics Sourcebook (2002 Edition). 2006 estimate per APMA 2005/2006 National Pet Owners Survey. January 30, 2008 Several factors driving growth in veterinary healthcare –Demographic shift that supports a growing pet population –Increasing emphasis on pet health and wellness –Industry has more favorable economics than human healthcare –Medical technology previously used only on humans is migrating into animal care –Highly fragmented industry -the top five competitors in the industry own fewer than 6% of all veterinary hospitals $6.9 $11.0 $18.2 $21.4 1 2006 Veterinary Healthcare Spending: 1991-2006 9.7% CAGR $ in billions U.S.
